FIRST DIVISION
                                  DOYLE, C. J.,
                               REESE and SELF, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 20, 2017




In the Court of Appeals of Georgia
 A15A1281. GLISPIE v. THE STATE.                                              D-020 C

      DOYLE, Chief Judge.

      In Glispie v. State,1 the Supreme Court of Georgia affirmed in part and reversed

in part this Court’s opinion in Glispie v. State.2 Accordingly, we vacate Division 1 (b)

(ii) of our prior opinion, and we adopt the opinion of the Supreme Court in its place.

The judgment of the trial court is affirmed.

      Judgment affirmed. Reese and Self, JJ., concur.




      1
          300 Ga. 128 (793 SE2d 381) (2016).
      2
          335 Ga. App. 177 (779 SE2d 767) (2015).